Citation Nr: 0034113	
Decision Date: 12/29/00    Archive Date: 01/08/01

DOCKET NO.  94-11 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

Entitlement to an increased evaluation for arthritis of the 
left shoulder, currently rated as 10 percent disabling.  

Entitlement to an increased evaluation for arthritis of the 
right shoulder, currently rated as 10 percent disabling.  

Entitlement to an increased evaluation for arthritis of the 
lumbosacral spine, currently rated as 10 percent disabling.  



REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from March 1943 to December 
1944.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from a June 1993 rating decision by Department of Veterans 
Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, that denied increased evaluations for arthritis 
of the left shoulder, right shoulder, and lumbosacral spine 
(each rated 10 percent disabling).  In May 1999, the Board 
remanded the case to the RO for additional development.  


FINDINGS OF FACT

1.  The left shoulder disability is manifested primarily by 
X-ray findings of arthritis and limitation of motion with 
pain that produce functional impairment comparable to 
limitation of motion of the left arm to shoulder level; 
symptoms that produce functional impairment comparable to 
limitation of motion of the left arm to midway between the 
side and shoulder are not found.  

2.  The right shoulder disability is manifested primarily by 
X-ray findings of arthritis and limitation of motion with 
pain that produce functional impairment comparable to 
limitation of motion of the right arm to shoulder level; 
symptoms that produce functional impairment comparable to 
limitation of motion of the right arm to midway between the 
side and shoulder are not found.  

3.  The low back condition is manifested primarily by X-rays 
findings of arthritis and moderate limitation of motion with 
pain; severe limitation of motion or symptoms that produce 
more than moderate functional impairment are not found.  


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent rating for arthritis of the 
left shoulder are met.  38 U.S.C.A. § 1155 (West 1991), 
Veterans Claims Assistance Act of 2000, Pub. L. 106-475, § 4, 
114 Stat. 2096 (Nov. 9, 2000) (to be codified as amended at 
38 U.S.C. § 5107); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71, 
Plate I, 4.71a, diagnostic codes 5003, 5201 (2000).  

2.  The criteria for a 20 percent rating for arthritis of the 
right shoulder are met.  38 U.S.C.A. § 1155 (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. 106-475, § 4, 
114 Stat. 2096 (Nov. 9, 2000) (to be codified as amended at 
38 U.S.C. § 5107); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71, 
Plate I, 4.71a, diagnostic codes 5003, 5201 (2000).  

3.  The criteria for a 20 percent rating for arthritis of the 
lumbosacral spine are met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, diagnostic codes 5292, 
5293, 5295 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Factual Background

The veteran had active service from March 1943 to December 
1944.  

The veteran underwent a VA medical examination in September 
1945.  Arthritis of the shoulder joints was demonstrated on 
X-rays.  

A September 1946 rating decision granted service connection 
for arthritis of the shoulders.  A 10 percent rating was 
assigned for this condition, effective from September 1945.  

A November 1980 rating decision increased the evaluation for 
arthritis of the shoulders from 10 to 20 percent.  The 
20 percent evaluation was effective from September 1980.  

A February 1986 rating decision separately evaluated the 
arthritis of both shoulders.  A separate 10 percent 
evaluation was assigned for arthritis of the left shoulder 
with limitation of motion and for arthritis of the right 
shoulder with limitation of motion.  Each evaluation was 
effective from September 1980.  

In July 1987, the Board granted service connection for 
arthritis of the lumbosacral spine.  A September 1987 rating 
decision implemented the Board's decision and assigned a 
10 percent rating for the arthritis of the lumbosacral spine, 
effective from November 1985.  

A VA summary of the veteran's hospitalization from October to 
November 1988, shows that the veteran was treated for left 
shoulder problems.  The diagnoses included chronic left 
shoulder pain (partial rupture of the long head of the biceps 
humerus; biceps tendinitis was to be ruled out).  A Board 
decision in August 1991 granted a total rating for the 
arthritis of the left shoulder under the provisions of 
38 C.F.R. § 4.29, effective from October through November 
1988.  An August 1991 rating decision implemented the Board's 
decision and increased the evaluation for the arthritis of 
the left shoulder from 10 to 100 percent, effective from 
October 1988; the 10 percent evaluation for the arthritis of 
the left shoulder was then resumed, effective from December 
1988.  

VA medical reports show that the veteran was treated and 
evaluated for problems with his left shoulder, right 
shoulder, and low back in the 1990's.  The more salient 
medical reports with regard to the claims being considered in 
this appeal are discussed in the following paragraphs.  

A VA summary of the veteran's hospitalization from November 
to December 1992 shows that he was treated with 
rehabilitation for left shoulder, right shoulder, and low 
back pains  It was noted that the veteran had a history of 
left biceps tendinitis and bursitis and that he had been 
injected with corticosteroids.  A February 1994 rating 
decision increased the evaluation for arthritis of the left 
shoulder from 10 to 100 percent under the provisions of 
38 C.F.R. § 4.29, effective from November 1992.  The 
100 percent rating was reduced to 10 percent, effective from 
January 1993.  

The veteran testified at a hearing before a hearing officer 
at the RO in January 1994.  His testimony was to the effect 
that he had pain of the shoulders and low back that produced 
functional impairment.  

A VA summary of the veteran's hospitalization from November 
to December 1994 shows that he was treated with 
rehabilitation for left shoulder, right shoulder, and low 
back pain.  The diagnoses included calcific tendinitis of the 
left shoulder.  A May 1995 rating decision increased the 
evaluation for arthritis of the left shoulder from 10 to 
100 percent under the provisions of 38 C.F.R. § 4.29, 
effective from November 1994.  The 100 percent rating was 
reduced to 10 percent, effective from January 1995.  

A VA medical report shows that the veteran was seen for 
various complaints in April 1995, including exacerbation of 
pain in his shoulders and low back.  On examination, he had 
significant restriction in the active range of motion of the 
shoulders and restriction and pain with active range of 
motion of the lumbar spine.  On forward flexion of the lumbar 
spine, he could extend his fingers only to knee level.  He 
was recommended for therapy, including range of motion 
exercises of the shoulders.  A report of physical therapy in 
May 1995 shows flexion of the left shoulder to 80 degrees, 
abduction to 90 degrees, external rotation could not be 
determined, and internal rotation was within functional 
limits.  Right shoulder flexion was to 125 degrees, abduction 
was to 110 degrees, external rotation could not be 
determined, and internal rotation was within functional 
limits.  

The veteran underwent a VA orthopedic examination in June 
1995.  He complained of pain in the low back and shoulders.  
He had no history of surgery.  He had difficulty in abduction 
of the shoulders, which was worse on the left than on the 
right.  Straight leg raising was positive at 30 degrees on 
the left and at 50 degrees on the right.  The left leg was 1/2 
inch shorter than the right leg.  The veteran exhibited 
flexion of the left shoulder to 30 degrees, extension to 30 
degrees, rotation to 15 degrees, abduction to 30 degrees, and 
adduction to 30 degrees.  He had flexion of the right 
shoulder to 70 degrees, extension to 70 degrees, rotation to 
30 degrees, abduction to 30 degrees, and adduction to 30 
degrees.  He had forward flexion of his lumbar spine to 30 
degrees, backward extension to 10 degrees, left lateral 
flexion to 20 degrees, and right lateral flexion to 20 
degrees.  Rotation of the lumbar spine was said to be 
limited.  X-rays of the lumbosacral spine showed mild L4-5 
and moderate L5-S1 degenerative disc disease.  X-rays of the 
shoulders revealed mild osteoarthritis of the right shoulder 
and mild to moderate osteoarthritis of the left shoulder.  

The veteran underwent a VA orthopedic examination in May 
1997.  Examination of the left shoulder revealed range of 
motion to approximately 60 degrees of abduction, and 55-60 
degrees of forward flexion.  At the extremes, there was some 
pain.  The shoulder appeared within normal limits, but the 
examiner suspected biceps tendon rupture.  Strength was 4/5 
with regard to external rotators as well as internal rotators 
of the shoulder, specifically the supraspinatus and 
infraspinatus.  There was some tenderness to the rotator cuff 
musculature.  There was a positive impingement sign on the 
left.  Examination of the right shoulder indicated it was 
somewhat better.  There was abduction to 80-90 degrees as 
well as forward flexion to that extent.  There was 5/5 
strength with respect to external rotation and internal 
rotation.  There was no acromioclavicular joint tenderness.  
There was a positive impingement test on the right side, but 
this was only significant at the extremes of motion.  There 
was good shoulder strength.  The biceps tendon was non-tender 
and intact on that shoulder.  Examination of the lower back 
revealed no muscle spasms.  There was no midline tenderness.  
There was no sacroiliac tenderness.  There was 5/5 strength 
with respect to all myotomes of the lower extremities.  There 
was no clonus.  He had no bowel or bladder symptoms.  There 
was a normal sensory examination with respect to all 
dermatomes and 5/5 strength with respect to all myotomes.  
There were normal and symmetric reflexes both at L-4 and L-1 
with down going toes and a normal neurological examination.  
The examiner opined to a reasonable degree of medical 
judgment that the decreased range of motion of the left 
shoulder was consistent with rotator cuff tear and not 
related to the service-connected disability.  It was felt 
that the decreased range of motion appeared to be age related 
and that the decreased strength in the left shoulder was 
related to left biceps tendonitis in which the tendon 
appeared to have ruptured.  It was noted that the left biceps 
tendonitis was usually a painless condition.  The examiner 
noted that right shoulder range of motion was within normal 
limits.  The examiner also noted that the veteran appeared to 
have age-related arthritis of the lumbosacral spine.  

In May 1999, the Board remanded the case to the RO in order 
to have the veteran undergo a VA medical examination to 
determine the severity of the arthritis of the shoulders and 
lumbosacral spine.  It was requested that the examiner report 
the normal ranges of motion of the examined joints (38 C.F.R. 
§ 4.71, Plate I) and express opinions as to the severity of 
these conditions that included functional impairment due to 
pain, weakness, incoordination, and fatigability.  It was 
requested that the examiner review the medical evidence in 
the veteran's claims file prior to the examination.  

In July 1999, the veteran underwent a fee-basis orthopedic 
examination.  The examiner reviewed the evidence in the 
veteran's claims file and noted the veteran's complaints of 
pain in the shoulders and low back.  The veteran had left 
shoulder abduction to 110 degrees, flexion to 100 degrees, 
extension to 30 degrees, abducted external rotation to 80 
degrees, and internal rotation of the thumb to S1 with 
complaints of discomfort at extremes.  The right shoulder 
range of motion was 110 degrees of abduction with 120 degrees 
of flexion, 40 degrees of extension, 85 degrees of abducted 
external rotation, and internal rotation of the thumb to L2.  
Examination of the lumbar region revealed that although the 
veteran was sore to palpation diffusely, there was no muscle 
spasm.  There was no step-off.  He had flexion of the 
fingertips to mid-tibias, but he exhibited very little 
extension.  There was minimal rotation and minimal 
angulation.  Straight leg raising was negative for radiating 
leg pain.  Motor function was demonstrated equally with no 
evidence of radicular deficit.  Sensation was equal to 
pinprick through both low extremities.  Deep tendon reflexes 
were trace but equal.  X-rays of the shoulders revealed mild 
degenerative changes.  X-rays of the lumbosacral spine 
revealed loss of disc interspace height at L3-4 that was not 
found on previous examination, and degenerative spurring of 
the vertebral bodies.  The impressions on the report of 
examination were mild degenerative change of both shoulders 
and lumbar degenerative change.  The examiner opined that the 
veteran's various complaints with regard to his shoulders and 
low back were age related.  

VA medical reports of the veteran's outpatient treatment in 
the 1990's show that he receives treatment for arthritic-like 
pain in the shoulders and low back.  

Analysis

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claim for increased evaluations 
for arthritis of the left shoulder, right shoulder, and 
lumbosacral spine.  The Board recognizes that standard ranges 
of motion of the shoulders and low back were requested in its 
May 1999 remand but not reported in the report of examination 
in July 1999.  Nevertheless, there are sufficient medical 
findings for equitable resolution of the veteran's claim.  
The Board finds that no further assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claims.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ____ (to 
be codified at 38 U.S.C. § 5103A).  

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  Where the issue is entitlement to an 
increased rating following the filing of a reopened claim, 
the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The evidence 
in closest proximity to the recent claim is the most 
probative in determining the current extent of impairment.  
Id.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment, and the effect of 
pain on his functional abilities.  38 C.F.R. §§ 4.10, 4.40, 
4.45.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  When the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, an evaluation of 10 percent 
is applied for each major joint or group of minor joints 
affected by limitation of motion.  In the absence of 
limitation of motion, a 10 percent evaluation will be 
assigned where there is X-ray evidence of involvement of two 
or more major joints or two or more minor joint groups.  A 
20 percent evaluation will be assigned where there is X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and there are occasional 
incapacitating exacerbations.  The 10 and 20 percent 
evaluations based on X-ray evidence may not be combined with 
ratings based on limitation of motion.  38 C.F.R. § 4.71a, 
Code 5003.  With any form of arthritis, painful motion is an 
important factor.  It is the intention of the rating schedule 
to recognize actually painful, unstable or malaligned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  

The evidence of record does not indicate the veteran's 
dominant hand.  

A 20 percent evaluation is warranted for limitation of motion 
of the major arm when motion is possible to the shoulder 
level.  A 20 percent evaluation is warranted for limitation 
of motion of the minor arm when motion is possible to the 
shoulder level or to midway between the side and shoulder 
level.  A 30 percent evaluation is warranted for limitation 
of motion of the major arm when motion is limited to midway 
between the side and shoulder.  A 30 percent evaluation for 
limitation of motion of the minor arm requires that motion be 
limited to 25 degrees from the side.  A 40 percent evaluation 
is warranted for limitation of the major arm when arm motion 
is limited to 25 degrees from the side.  38 C.F.R. § 4.71a, 
Diagnostic Code 5201.  

The normal range of motion of the shoulder on forward 
elevation (flexion) is from zero degrees (arm at side) to 180 
degrees (arm straight overhead); 90 degrees of flexion is 
achieved when the arm is parallel with the floor.  38 C.F.R. 
§ 4.71, Plate I.  Normal abduction of the shoulder is from 
zero degrees to 180 degrees.  Id.  Normal internal or 
external rotation of the shoulder is from zero degrees to 90 
degrees.  Id.  

Slight limitation of motion of the lumbar segment of the 
spine warrants a 10 percent evaluation; a 20 percent 
evaluation requires moderate limitation of motion.  A 40 
percent evaluation is warranted where severe limitation of 
motion is shown.  38 C.F.R. § 4.71a, Diagnostic Code 5292.  

A 10 percent evaluation is warranted for mild intervertebral 
disc syndrome.  A 20 percent evaluation is warranted for 
moderate intervertebral disc syndrome with recurring attacks.  
A 40 percent evaluation requires severe intervertebral disc 
syndrome with recurring attacks with intermittent relief.  A 
60 percent evaluation requires pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy (i.e., with characteristic pain and demonstrable 
muscle spasm and an absent ankle jerk or other neurological 
findings appropriate to the site of the diseased disc) and 
little intermittent relief.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293.  

A 10 percent evaluation is warranted for lumbosacral strain 
requires characteristic pain on motion.  A 20 percent rating 
is warranted for lumbosacral strain where there is muscle 
spasm on extreme forward bending and unilateral loss of 
lateral spine motion in a standing position.  A 40 percent 
evaluation requires severe lumbosacral strain manifested by 
listing of the whole spine to the opposite side, a positive 
Goldthwait's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of the joint space.  A 
40 percent rating is also warranted if only some of these 
manifestations are present if there is also abnormal mobility 
on forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295.  

With regard to the shoulder disabilities, the evidence 
indicates that the veteran has tendinitis of the left 
shoulder.  This condition is a non-service-connected 
disability, and the symptoms of this disorder may not be 
considered in the evaluation of the service-connected left 
shoulder arthritis.  38 C.F.R. § 4.14 (2000).

The reports of the veteran's medical examinations in 1995 and 
1997 reveal motion of the left arm to less than shoulder 
level, but the reports of these examinations left the Board 
uncertain as to the standard used by the examiners.  The 
report of the veteran's VA medical examination in May 1997 
also indicates that loss of motion of the left shoulder is 
also partly due to a non-service-connected left shoulder 
condition.  In May 1999, the Board remanded the case to the 
RO to determine the severity of the left shoulder condition 
and for consideration of the criteria of 38 C.F.R. § 4.71, 
Plate I.  The veteran underwent a VA medical examination in 
July 1999 and the forward elevation or flexion of the left 
arm was to 100 degrees.  Since the veteran can lift the left 
arm to shoulder level, the criteria for a 20 percent rating 
for the left shoulder disability under diagnostic code 5201 
are not met.  

The medical evidence, however, reveals that the veteran has 
significant pain associated with the left shoulder arthritis 
and the evidence shows continuous treatment for left shoulder 
pain, including periods of inpatient hospital treatment.  
With consideration of the provisions of 38 C.F.R. §§ 4.40 and 
4.45, as required by the holding in DeLuca v. Brown, 8 Vet. 
App. 202 (1995), dealing with functional impairment due to 
pain, weakness, incoordination, and fatigability, the overall 
disability picture suggests functional impairment equivalent 
to the inability to lift the left arm to shoulder level 
caused by the arthritis of the left shoulder.  While the 
overall evidence is essentially in equipoise as to whether 
the veteran has such impairment, the Board resolves this 
matter in favor of the veteran with application of the 
benefit-of-the-doubt doctrine.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, ____ 
(to be codified as amended at 38 U.S.C. § 5107).  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 54 (1990).  Hence, the evidence 
supports the assignment of a 20 percent rating for the left 
shoulder arthritis under Diagnostic Code 5201.  While the 
evidence indicates that some loss of motion of the left 
shoulder is due to non-service-connected conditions, the 
medical evidence does not specifically delineate the loss of 
motion of the left shoulder due to the arthritis alone.  
Under the circumstances, the Board considers all of the loss 
of motion of the left shoulder to be due to the arthritis.  

Likewise, the overall medical evidence indicates some loss of 
motion of the right shoulder due to arthritis, but not enough 
to support a 20 percent rating for the arthritis of the right 
shoulder under Diagnostic Code 5201.  The report of the 
veteran's orthopedic examination in July 1999 shows the 
ability to elevate the right arm from the side to 120 
degrees.  When considered in conjunction with the painful 
motion of the right shoulder, and the provisions of 38 C.F.R. 
§§ 4.40 and 4.45, as well as the reasonable doubt doctrine, 
this limitation warrants the assignment of the minimal 
compensable evaluation of 20 percent under Diagnostic Code 
5201 for arthritis of the right shoulder.  

The medical evidence, including the veteran's testimony, does 
not show that the arthritis of the shoulders results in 
limitation of arm motion to midway between the side and 
shoulder level, nor does the overall evidence show any other 
symptoms to support the assignment of ratings in excess of 
20 percent for arthritis of the right or left shoulders.  

With regard to the low back condition, X-rays of the 
lumbosacral spine show arthritis.  The report of the 
veteran's VA orthopedic examination in June 1995 shows 
forward flexion of the lumbar spine to 30 degrees, backward 
extension to 10 degrees, and lateral flexion to the right and 
left to 20 degrees.  At the July 1999 orthopedic examination, 
there was minimal backward extension, and forward flexion was 
limited to the mid-tibias.  The evidence, including the 
testimony of the veteran, also reveals pain with motion of 
the low back.  The Board finds that the symptoms of low back 
disability show moderate functional impairment and support 
the assignment of a 20 percent rating for arthritis of the 
lumbosacral spine.  

In DeLuca, the Court of Appeals for Veterans Claims held that 
in evaluating a service-connected joint disability, the Board 
must consider functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  Here, the overall evidence does not show symptoms 
productive of severe functional impairment; it appears that a 
20 percent rating for arthritis of the lumbosacral spine best 
represents the veteran's disability picture.  38 C.F.R. 
§ 4.7.  

VA X-rays of the lumbosacral spine also reveal the presence 
of degenerative disc disease.  This condition has not been 
related to service, and the manifestations of this condition 
may not be considered in the evaluation of the service-
connected arthritis of the lumbosacral spine.  38 C.F.R. 
§ 4.14.  If this condition were related to service, the 
medical evidence still would not support the assignment of a 
rating in excess of 20 percent for the low back disorder 
under the above noted diagnostic codes because there are no 
muscle spasms, neurological deficits or other symptoms to 
support such a rating.  


ORDER

An evaluation of 20 percent for arthritis of the left 
shoulder is granted, subject to controlling regulations 
governing the payment of monetary benefits.  

An evaluation of 20 percent for arthritis of the right 
shoulder is granted, subject to controlling regulations 
governing the payment of monetary benefits.  

An evaluation of 20 percent for arthritis of the lumbosacral 
spine is granted, subject controlling regulations governing 
the payment of monetary benefits.  



		
	WILLIAM W. BERG
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 

